Citation Nr: 9928657	
Decision Date: 09/19/99    Archive Date: 10/12/99

DOCKET NO.  96-17 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel

INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1969 to July 1971.  

In May 1984, the Board of Veterans' Appeals (Board) denied 
service connection for various disorders, including residuals 
of hepatitis, and for an acquired psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  In November 
1994, the veteran filed to reopen his claim of service 
connection for PTSD and, in April 1996, he filed to reopen 
his claim for residuals of hepatitis.  

This matter comes before the Board on appeal from an October 
1995 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Baltimore, Maryland, which 
denied service connection for PTSD on the merits.  In a 
December 1997 rating decision, the RO in Roanoke, Virginia, 
denied the claim of service connection for hepatitis on the 
basis that the veteran had not submitted new and material 
evidence warranting reopening the claim.  The veteran 
perfected appeals as to both issues.  

As a preliminary matter, the Board notes that, inasmuch as 
there now is a diagnosis of PTSD supported by appropriate 
symptomatology, we find that the RO's October 1995 
adjudication of that issue on a de novo basis, that is, 
without requiring the submission of new and material evidence 
to reopen the previously denied claim of service connection, 
was appropriate.

We further note, with regard to the hepatitis issue, that, in 
addition to considering whether the veteran had submitted 
evidence that was new, in the December 1997 rating decision 
on appeal, the RO also referred to the criterion that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility of a change in outcome of the case on 
the merits.  See Evans v. Brown, 9 Vet.App. 273, 282-83 
(1993), citing Colvin v. Derwinski, 1 Vet.App. 171, 174 
(1991).  However, in light of the Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) and Elkins v. West, 12 Vet.App. 209 
(1999) decisions, the RO, in July 1999, readjudicated the 
hepatitis claim, applying the current criteria for 
determining whether new and material evidence had been 
submitted to reopen the claim for service connection.  The 
evidence was found to be new and material, and the claim was 
then denied on the merits.  The Board agrees with the RO that 
new and material evisdence has been submitted, and that de 
novo consideration of that issue is appropriate.  Hence, the 
issue has been recharacterized accordingly, on the first page 
of this decision.  

During the course of the veteran's appeal on the issues as 
certified to the Board, he moved from Maryland to Virginia, 
and this case is currently referred to the Board from the RO 
in Roanoke.  Further, in April 1997, the veteran rescinded 
his power of attorney with his prior representative and 
submitted a signed VA Form 21-22 appointing the Virginia 
Department of Veterans Affairs as his representative for all 
issues before VA as of that date.  

Pursuant to 38 C.F.R. § 20.900(c) (1998), the Chairman of the 
Board has granted a motion for advancement of this case on 
the docket, due to hardship on the veteran's part.  


FINDINGS OF FACT

1.  Service medical records reflect that the veteran had 
serum hepatitis in service, and the record on appeal contains 
a medical opinion linking current hepatitis B and hepatitis C 
to that in-service serum hepatitis.  

2.  While serving on active duty in the military, the veteran 
had a tour of duty in Vietnam; his service there included 
combat against enemy forces.  

3.  The medical evidence indicates that the veteran has PTSD 
as a result of combat-related stressful incidents during his 
Vietnam service.  


CONCLUSIONS OF LAW

1.  Hepatitis was incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).  

2.  The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

I.  Hepatitis

In May 1971, the veteran's service medical records note that 
he had hepatitis "three weeks ago."  The medical history 
reported at his May 1971 separation from active duty service 
medical examination notes that he had had serum hepatitis in 
March 1971 but he was "OK" now.  No hepatitis or residual 
thereof was found on medical examination at that time.  

On file are the veteran's private and VA medical records for 
various periods from 1982 to 1996.  These do not reflect any 
complaints, symptomatology, or residuals pertaining to 
hepatitis.  

The results of the veteran's May 1996 liver biopsy revealed a 
nodular architecture with thickened fibrous septae showing a 
mixed inflammatory infiltrate consisting of lymphocytes, 
plasma cells, neutrophils, and scattered eosinophils.  The 
lobules indicated moderate to marked steatosis with 
hepatocytes showing ballooning degeneration and inclusions 
suggestive of Mallory bodies.  Occasional clusters of 
neutrophils and lymphocytes were seen.  The findings on the 
biopsy were noted as most consistent with an alcoholic or 
non-alcoholic steato-hepatitis with cirrhosis.  A concomitant 
hepatitis C infection could not be excluded.  

In an August 1996 medical statement from R. Chasen, M.D., the 
veteran was being treated for chronic, moderate, active 
hepatitis C, for which he was to be placed on a course of 
Interferon therapy.  A March 1997 medical statement from J. 
Kaplan, M.D., notes the veteran's diagnosis as chronic, 
active hepatitis C, with alcoholic liver disease, as per the 
May 1996 liver biopsy results, with steatosis, cirrhosis, and 
Mallory bodies.  

In June 1996, the veteran underwent a VA examination 
specifically to ascertain the current symptoms of hepatitis, 
and for a medical opinion as to the connection, if any, 
between a current disorder and the serum hepatitis noted in 
service.  Upon examination, active hepatitis C with HepBc-Ag 
(-), cab (+), gAb (-), and hepatitis C+ were noted.  The 
veteran was non-icteric, with questionable hepatomegaly, and 
was found to have evidence of both hepatitis B and C.  In a 
December 1996 addendum to the examination report, the 
examining physician offered the opinion that there was a 
direct relationship between the serum hepatitis shown in 
service in 1969-1971, and the currently diagnosed hepatitis B 
and hepatitis C.  The physician also reported that an 
ultrasound test revealed splenectomy, mild to moderate 
hepatomegaly, no evidence of biliary dilatation, and that 
there was gallbladder sludge present.  

Thus, the record reflects the veteran had serum hepatitis in 
service and that he currently has chronic, active hepatitis B 
and hepatitis C.  Despite the fact that there is no medical 
evidence establishing that he suffered from any residuals of 
hepatitis during the remainder of his active duty service, or 
for many years thereafter, the record does contain a medical 
opinion from a VA examiner who was specifically asked to 
offer a medical opinion as to whether his findings were at 
least as likely as not to be etiologically related to the 
veteran's in-service serum hepatitis.  It was the physician's 
opinion that there is a direct relationship between the serum 
hepatitis shown in service in 1969-1971, and the currently 
diagnosed hepatitis B and hepatitis C.  We note that there is 
no contrary medical evidence or opinion of record.  Under the 
circumstances, the Board must conclude that hepatitis was 
incurred in service and that a grant of service connection, 
on that basis, is warranted.  

II.  PTSD

As VA recognizes that symptoms attributable to PTSD often do 
not appear in service, a grant of service connection for PTSD 
requires: (1) a clear, current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet.App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If VA determines the 
veteran engaged in combat with the enemy, and one or more of 
his claimed stressors is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence, and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat but that the alleged stressor is not combat-related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 
Vet.App. at 98.  A determination of combat status is to be 
made on the basis of the evidence of record, and that status 
may be determined through the receipt of certain recognized 
military citations, service department records, or other 
supportive evidence.  However, mere presence in a combat 
zone, or the reporting of indirect experiences of an 
individual while there, are not sufficient to show that the 
veteran engaged in combat with the enemy.  See Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996); Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).

The incidents that the veteran described in various 
statements and in his August 1996 personal hearing testimony, 
as to stressors experienced in Vietnam, pertain primarily to 
combat missions into and along the border with Cambodia in 
support of the 4th Infantry Division, protecting fire support 
bases with mechanized artillery, and sustaining rocket and 
mortar attacks on his base camp in Pleiku Province.  During 
his psychiatric evaluations, he related that he witnessed 
people who were maimed and killed.  He related that, in 
Vietnam, he was a crewmember of a heavily armored M-109 self-
propelled 155-mm howitzer tube, and that this mechanized 
weapon also carried a .50 caliber machine gun.  The self-
propelled weapon was used in direct fire roles for defending 
fire support base perimeters against enemy encroachment, 
because of its armor protection and extra firepower.  

In the veteran's case, his service personnel records confirm 
that he served in Vietnam (from January 1970 to December 
1970), that his military occupational specialty was in the 
field artillery, that he participated in campaigns during 
that time, and that he was a cannoneer in an a artillery 
unit.  Specifically, he was a member of Battery C, 2nd 
Battalion of the 9th Artillery, 4th Infantry Division.  Among 
his awards and decorations, he received the National Defense 
Service Medal, Vietnam Service Medal, and Vietnam Campaign 
Medal with 60 device, although receipt of that latter medal, 
in and of itself, does not establish that he was in combat, 
but rather that he participated in military campaigns. 

A VA psychiatrist diagnosed mild PTSD in February 1995 (based 
on the veteran's self-described experiences while serving in 
Vietnam).  In September 1996, the RO received a statement 
from the Employee Relations Specialist at the Department of 
Health and Human Services, Centers for Disease Control and 
Prevention, noting that the veteran was a former employee in 
Atlanta, Georgia, and that he had been terminated from 
employment, effective November 5, 1993, for inability to 
perform due to PTSD.  In February 1997, VA received the 
veteran's private outpatient treatment records, July 1995 to 
September 1996, from J. Cripe, M.D., which essentially 
reflect that the veteran was being seen for PTSD.

The report of a May 1997 VA PTSD-specific psychiatric 
examination indicates that the veteran's symptomatology met 
the criteria for PTSD set out in the American Psychiatric 
Associations' Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV), based upon the veteran's Vietnam 
experiences.  The records received in February 1998 from the 
Office of Personnel Management confirm that the veteran was 
terminated from the Centers for Disease Control in 1993 due 
to an inability to perform his duties.  Included in the 
records were medical reports reflecting treatment for PTSD.  

The above-mentioned diagnoses are sufficient to well ground 
the claim.  See 38 U.S.C.A. § 5107(b); Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  The question remains, however, as to 
whether the veteran, in fact, has a credible diagnosis of 
PTSD when this question is considered in light of the 
remaining criteria for service connection for the condition, 
namely, credible evidence that the claimed stressor(s) 
actually took place, and of a nexus between the stressor(s) 
and the veteran's symptoms.  

An attempt was made to verify the veteran's claimed 
stressors.  In a March 1998 letter, the Center for Research 
of Unit Records (Units Record Center) verified that, in 1970, 
the 4th Infantry Division's base camp (higher headquarters of 
Battery C, 2nd Battalion, 9th Artillery) in Pleiku encountered 
numerous enemy attacks, but that the 2nd Battalion, 9th 
Artillery, was not specifically mentioned in the reports of 
those attacks.  However, review of the extracts of 
Operational Reports - Lessons Learned of the 4th Infantry 
Division, discloses that the 3d Brigade was supported by the 
2nd of the 9th Artillery during Operation Green Deuce, in 
February 1970, in the continuance of offensive operations 
against enemy units, facilities, and routes.  These reports 
also note that the 4th Infantry Division was involved in 
operations and missions along the border with, and into 
Cambodia during 1970.  

The Board recognizes that the letter and reports received 
from the Unit Records Center do not provide specific 
corroboration of the appellant's participation in combat 
operations and missions, or that any individuals were killed 
in connection therewith.  However, to the extent that the 
Unit Records Center response indicates that the veteran may 
well have been present with the 2nd of the 9th Artillery 
during Operation Green Deuce in February 1970, and in support 
of such operations with the 4th Infantry Division into and 
along the Cambodian border, the Board finds that it 
sufficiently corroborates this aspect of the veteran's claim.  
See Suozzi v. Brown, 10 Vet.App. 307, 311 (1997).  In that 
case, the United States Court of Appeals for Veterans Claims 
(then known as the Court of Veterans Appeals) held that, by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  In Suozzi, the Court 
found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim for service connection for PTSD, 
despite the fact that the radio log did not specifically 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.  

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Having reviewed 
the evidence in this case, the Board concludes that the 
unique facts presented in the record warrant the application 
of the reasonable doubt doctrine.

Based upon the information in the veteran's service personnel 
records showing his participation in campaigns against the 
enemy, and his membership in an artillery unit during the 
time this unit was supporting an infantry division that was 
actively engaged with the enemy, the Board finds that the 
evidence is evenly balanced as to whether the veteran engaged 
in combat with the enemy in service.  Accordingly, we give 
the benefit of the doubt to the veteran.  We conclude that 
his claimed stressors are combat-related and consistent with 
the circumstances of his service in Vietnam.  

After a careful review of the evidence relevant to this 
issue, the Board finds that the criteria for service 
connection for PTSD are met.  The veteran has a clear 
diagnosis of PTSD.  We have determined that he engaged in 
combat with the enemy, and his alleged stressors are combat-
related; therefore, his lay testimony and statements are 
accepted as conclusive evidence of the occurrence of the 
stressors.  The medical evidence also suggests that there is 
a nexus between his current PTSD symptomatology and his 
combat-related stressors.  Accordingly, the Board concludes 
that service connection for PTSD is warranted.  


ORDER

Service connection for hepatitis is granted.  

Service connection for post-traumatic stress disorder is 
granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

